ACCEPTED
                                                                                         03-14-00644-CV
                                                                                                4212534
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/19/2015 1:33:44 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               No. 03-14-00644-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
__________________________________________________________________
                                                      AUSTIN, TEXAS
                                                  2/19/2015 1:33:44 PM
                 IN THE THIRD COURT OF APPEALS JEFFREY D. KYLE
                          AUSTIN, TEXAS                   Clerk




                                 JOSE A. PEREZ

                                     Appellant

                           Vs.
TEXAS MEDICAL BOARD and MARI ROBINSON JD, in her Official Capacity

                                    Appellees.




         MOTION TO ABATE AND AMEND APPELLATE BRIEF

  Jose A. Perez, respectfully moves the Court to Abate and respectfully seeks

leave of Court to Amend the Appeal. As grounds therefore he shows:

   1- By letter dated February 17th, 2015 the Third District Court of Appeals Clerk

      informed Mr. Perez that the clerk filed a Supplemental Record. Mr. Perez

      has contemporaneously requested that a copy of the same be provided to him

   2- Mr. Perez has no idea what information the referenced record contains nor

      the reason the same was not provided prior to Mr. Perez filing his initial

      appellate brief.

   3- The Third District Court1 has previously stated that:
           The rules further instruct us to construe the briefing requirements "liberally"
          and that "substantial compliance" is sufficient, as the point of having briefs in
          the first place is merely to "acquaint the court with the issues in a case and to
            present argument that will enable the court to decide the case" and not to
             impose formal requirements as ends in themselves. Id. R. 38.9. The rules
         further contemplate that appellate courts will afford parties the opportunity to
          cure any formal or substantive briefing defects before disposing of the appeal
          based on such a defect rather than the merits. See id.; see also Inpetco, Inc. v.
          Texas Am. Bank/Houston, 729 S.W.2d 300, 300 (Tex. 1987) (regarding parallel
            provisions of former appellate rules). Finally, "[a] brief may be amended or
           supplemented whenever justice requires, on whatever reasonable terms the
                            court may prescribe." See Tex. R. App. P. 38.7.

        Wherefore he respectfully moves the court to abate the appeal and to grant

        leave to amend his initial appellate brief. .

Respectfully Submitted,
_______Jose A. Perez__/S/_______________
    34 Candle Pine Place
    The Woodlands, TX 77381
    theaesculapius@gmail.com
    281-673-0452

                          CERTIFICATE OF CONFERENCE

       A telephonic conference with Mr. Ross was held on February 19th, 2017 @
    2:00 PM regarding the merits of the instant motion and he stated that he objected.

    __________Jose A Perez__/s/____



                              CERTIFICATE OF SERVICE


1Majeed v. Hussain, No. 03-08-00679-CV (Tex.App. Dist.3 10/22/2010) citing See Tex. R. App.
P. 38.7
       It is hereby certified that a copy of the foregoing “ Plaintiff’s Motion To
    Abate Appeal ” was served by emailing a copy thereof via the State efiling
    system on this 19th Day of February 2015 to:

Ted A Ross, Esq
Assistant Attorney General
PO Box 12548
Austin, TX 78711-2548
ted.ross@texasattorneygeneral.gov

__________Jose A Perez__/s/____